               Case 19-17088-PGH         Doc 59     Filed 02/05/20     Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

IN THE MATTER OF                             CASE NO.: 19-17088-JKO

VICTOR H HERRERA                              CHAPTER: 13


      Debtor,
_____________________________/

      EX PARTE MOTION TO APPROVE FINAL MORTGAGE MODIFICATION
                    AGREEMENT WITH MR COOPER

        The above-referenced Debtor requests the Court enter an Order approving the Final

Mortgage Modification Agreement with Mr Cooper (“Lender”) with respect to real property

located at 3551 SW 128 Ave Miramar, FL 33027 and states as follows:


        1.     The Court referred this matter to Mortgage Mitigation Mediation (“MMM”)

               On August 09, 2019 (ECF #34).

        2.     The MMM Mediator filed a Final Report of Mortgage Modification Mediator

               On September 12, 2019 (ECF #39), reporting the parties reached an agreement.

        3.     Attached is a copy of the Mortgage Modification Agreement offer agreed between

the parties.

        4.     Pursuant to the Agreement, the Lender will draft all documents required by

               the Agreement, other than pleadings or plans required to be filed in this

               case.

        5.     Pursuant to the Agreement, the Debtor shall amend/modify the last filed

               chapter 13 plan.

        6.     All payments shall be considered timely upon receipt by the trustee, not

               upon receipt by the Lender.
             Case 19-17088-PGH         Doc 59     Filed 02/05/20     Page 2 of 3




       7.     The trustee may disburse the payment as adequate protection to the

              Lender until such time as the plan/modified plan is confirmed, or the case

              is dismissed or converted to another chapter.

WHEREFORE, the Debtor requests the Motion to Approve Final Mortgage Modification

Agreement with Mr Cooper (“Lender”) be granted and for such other and further relief as this

Court deems proper.


                               CERTIFICATE OF SERVICE


    I HEREBY CERTIFY that a true and correct copy of the Debtors Motion to approve Final
Mortgage Modification Agreement with Mr Cooper was served by U.S, first class Mail, upon the
parties listed below on February 5, 2020, and all others set forth in the NEF.


                                                  CORONA LAW FIRM, P.A.


                                                  /s/ Ricardo Corona, Esq.
                                                  RICARDO CORONA, ESQ.
                                                  Florida Bar No.: 111333
                                                  3899 NW 7 Street, Suite 202-B
                                                  Miami, FL 33126
                                                  Tel: (305) 266-1150
                                                  Fax: (888) 554-5607
                                                  E-mail: Bk@coronapa.com
                Case 19-17088-PGH           Doc 59      Filed 02/05/20      Page 3 of 3




                             Credit Mailing Matrix

                             Case No.: 19-17088-JKO

Office of US Trustee             Robin Weiner Trustee        Victor H. Herrera

51 SW 1st Avenue, Ste 1204       PO Box 559007               3551 SW 128 Ave

Miami, FL 33130                  Fort Lauderdale, FL 33355    Miramar, FL 33027



Sent Via Certified Mail

Nationstar Mortgage LLC d/b/a Mr. Cooper

PO Box 619096

Dallas, TX 75261-9741


Sent Via Certified Mail

Jay Bray, Preseident & CEO for Mr. Cooper

8950 Cypress Waters

Building One

Coppell, TX 75019



Sent Via Certified Mail

U.S. Bank National Association

425WalnutStreet
Cincinnati, OH 45202
